Third District Court of Appeal
                               State of Florida

                        Opinion filed December 17, 2014.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D14-1891
                          Lower Tribunal No. 97-4142
                             ________________

                              Todrick Roberts,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Eric W. Hendon, Judge.

      Todrick Roberts, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before LAGOA, EMAS and FERNANDEZ, JJ.

      PER CURIAM.

      Appellant Todrick Roberts has filed numerous pro se motions and appeals

challenging his conviction and sentence after which this Court ordered him, on

October 29, 2014, to show cause why he should not be prohibited from filing any
further pro se pleadings in this Court related to his conviction and sentence

imposed in case number F97-4142.1 Upon consideration of Roberts’ response to

the order to show cause, we conclude that Roberts failed to demonstrate good

cause for his actions. It is therefore ordered that the Clerk of the Third District

Court of Appeal shall refuse to accept any further filings that relate to case number

F97-4142, unless they have been reviewed and signed by an attorney who is a

licensed member of the Florida Bar in good standing.




1See Roberts v. State, No. 3d14-1891, 2014 WL 5462532 (Fla. 3d DCA Oct. 29,
2014).

                                         2